Citation Nr: 0123716	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
transection of the left ureter.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stress-incontinence secondary to prostatectomy surgery.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Board Member in August 1997, 
a transcript of which is of record.

This case was previously before the Board in January 1998.  
At that time the Board denied the veteran's claim for a 
compensable rating for his residuals of transection of the 
left ureter, and referred the other issues to the RO for 
appropriate action.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  

By a September 2000 Memorandum Decision, the Court affirmed 
the Board's decision regarding the residuals of the ureter 
injury, and remanded the TDIU and stress-incontinence claims 
for appropriate procedural compliance.  Judgment was entered 
in this matter in October 2000.  However, by a November 2000 
Order, the Court recalled the Judgment as to the affirmed 
issue or issues.  It was explicitly stated that this did not 
affect any remanded issue or issues  Thereafter, in an April 
2001 Order, the Court, pursuant to a motion for remand, 
vacated the Board's decision regarding the residuals of the 
ureter injury, and remanded the case for the Board to 
consider the applicability of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's claim for a compensable rating for his 
residuals of transection of the left ureter has been 
completed.

2.  The medical evidence does not show that the veteran's 
residuals of transection of the left ureter is manifested by 
any attacks of colic, the use of a catheter, recurrent stone 
formation, renal dysfunction, or any other impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
transection of the left ureter have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.115a, 4.115b, 
Diagnostic Codes 7599-7511, 7509 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has evaluated the veteran's residuals of transection 
of the left ureter under Diagnostic Code 7599-7511.  
38 C.F.R. § 4.115b.  Diagnostic Code 7511 provides that 
stricture of the ureter is rated as for hydronephrosis, 
except for recurrent stone formation requiring one or more of 
the following: 1) diet therapy; 2) drug therapy; and/or 3) 
invasive or non-invasive procedures more than two times/year.  
(Emphasis in original).

Diagnostic Code 7509 provides criteria for evaluation of 
hydronephrosis.  38 C.F.R. § 4.115b.  Under this Code, a 10 
percent evaluation is warranted for only an occasional attack 
of colic, not infected and not requiring catheter drainage.  
A 20 percent evaluation is warranted for frequent attacks of 
colic, requiring catheter drainage.  Frequent attacks of 
colic, with infection (pyonephrosis), kidney function 
impaired warrants a 30 percent evaluation.  Sever 
hydronephrosis is rated as renal dysfunction under 38 C.F.R. 
§ 4.115a.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

As indicated in the Introduction, there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) which became law on November 9, 2000.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  Under the VCAA, VA is required, in all cases, to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA (codified as amended at 38 
U.S.C.A. § 5103A (West Supp. 2001)).  Further, VA shall 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits.  Id. (codified as amended at 38 U.S.C.A. 
§ 5103 (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The regulation implementing the VCAA is found at 
38 C.F.R. § 3.159.  66 Fed. Reg. 45,620 (August 29, 2001).

In the instant case, the Board finds that even though the RO 
did not have the explicit provisions of the VCAA when it 
adjudicated the case below, VA's duties have been fulfilled 
under this law with respect to the veteran's left ureter 
claim.  Here, the veteran underwent a VA medical examination 
which evaluated his residuals of his transection of the left 
ureter.  Further, the RO advised the veteran of the evidence 
necessary to substantiate his claim, including the criteria 
for a higher rating under the applicable Diagnostic Codes by 
the December 1996 Statement of the Case.  The veteran also 
had the opportunity to present testimony in support of his 
claim at the August 1997 personal hearing.  

The Board further concludes that the veteran has not 
identified any pertinent evidence that is not of record 
regarding the left ureter claim.  Granted, the veteran's 
attorney submitted additional evidence and argument in August 
2001, and stated that the veteran did not waive adjudication 
of this evidence by the RO pursuant to 38 C.F.R. 
§ 20.1304(c), unless the benefit sought on appeal was 
granted.  However, the Board notes that the additional 
medical evidence submitted by the attorney pertains to the 
veteran's stress incontinence claim, and does not appear to 
make any pertinent findings regarding the service-connected 
residuals of the transection of the left ureter.  The 
provisions of 38 C.F.R. § 20.1304(c) requires initial 
consideration of any pertinent evidence by the agency of 
original jurisdiction, unless it is waived.  Inasmuch as the 
additional evidence is not pertinent to the left ureter 
claim, the Board concludes that a remand is not required for 
the RO to review the additional evidence in the first 
instance.  

The Board also acknowledges that the attorney asserted that 
this claim should be remanded for the RO to conduct a 
thorough and contemporaneous examination by an appropriate 
specialist to ascertain the extent of the veteran's current 
disabilities relative to the left ureter severance, and to 
address the implications of other possible mechanical and 
neurological injuries inflicted on the veteran during the 
course of the corrective procedures commencing after December 
1991.  Despite these assertions, the Board notes that an 
opinion regarding the extent of the residuals of the left 
ureter injury was addressed in both an October 1992 VA Expert 
Medical Opinion, and the May 1993 VA medical examination.  
Regarding the request for a new examination, the Board notes 
that nothing in the attorney's assertions reflects that the 
service-connected residuals of the left ureter injury have 
increased in severity since the last examination.  Without 
such an indication, the Board finds that no new examination 
is warranted.  See 38 C.F.R. § 3.327(a) (reexaminations will 
be required where evidence indicates that there has been a 
material change in disability); see also VAOPGCPREC 11-95 
(the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

Based on the foregoing, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.  As VA's 
duties under the VCAA have been fulfilled, and because the 
change in law has no material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993).


Background.  The record reflects that the veteran underwent a 
radical retropubic prostatectomy in December 1991 at a VA 
medical facility.  During this procedure, a partial 
transsection of the left ureter was revealed.  Consequently, 
the veteran underwent a left to right transurethral 
ureterostomy and a uretal stent was placed, requiring 
urethroscopic removal in February 1992.

In March 1992, the veteran submitted his claim of entitlement 
to compensation for residuals of transection of his left 
ureter.  A VA Expert Medical Opinion was subsequently 
obtained in October 1992 from a staff urologist.  This 
physician noted that he had been asked to review the surgical 
case and provide a written response regarding the veteran's 
hospital stay, and summarized the records regarding this 
period.  Further, the physician commented that ureteral 
injury following the pelvic lymphadenectomy was certainly a 
rare event, however, this had been reported.  It was stated 
that the veteran was fortunate that his injury was caught 
fairly early and, therefore, with what the physician felt was 
proper management, did not subsequently suffer any 
complications such as sepsis or renal deterioration.  
Moreover, the physician stated that the urethroscopy which 
was necessary to remove the stent which had migrated was an 
unfortunate circumstance, but, this was a well known 
complication following any type of stent replacement.  The 
physician further stated that this ureteral injury could be 
considered as caused by a lack of proper skill in pelvic 
lymphadenectomy by the resident surgeon performing this.  
Nonetheless, the physician pointed out that he was quite 
familiar with all the surgeons involved in this case and that 
it might be difficult for him to be completely objective in 
reviewing the case.  

The veteran underwent a VA medical examination in May 1993 in 
conjunction with his claim.  It was noted that sometime in 
the fall of 1991, the veteran started to develop symptoms of 
prostatic hypertrophy with difficulty starting and continuing 
the stream.  He went to a VA Medical Center (VAMC) where he 
underwent an extensive work-up, including a prostatic 
ultrasound and the finding of a hypo-colic region, and for 
which he underwent a transurethral biopsy.  Following the 
transurethral biopsy, no evidence or no difficulty in control 
of urination was encountered while the veteran was awaiting a 
definitive procedure, which was done in December 1991.  It 
was noted that there were a series of problems, the first of 
which being that the left ureter was partially transected.  
This resulted in extravasation of the urine, as well as 
possibly some bleeding.  Consequently, the veteran was taken 
back to the operating room where a left-to-right ureteral 
ureterostomy was carried out, and a double-J stint was 
placed.  The stint migrated, which necessitated a series of 
eruptive procedures to finally remove the stint, after which 
the veteran was sent home with a 48 hour, self-removal stint.  
It was noted that this was accomplished, and, in February 
1992, the veteran went home for good and was in the process 
of recuperation.  Following his recuperation, in February 
1993, and thereafter, the veteran noticed that he had little 
control over his bladder.  He was given a number of boxes of 
pads to contain the urine, and this resulted in irritation.  

Regarding the veteran's subjective complaints, it was noted 
that it consisted, primarily, of embarrassment of not being 
able to control his bodily functions, soiling, and smell.  In 
addition, there was redness and irritation of the glans of 
the penis and the surrounding groin area.  Further, the fact 
that he was having this difficulty prevented him from moving 
too far away from a bathroom.  It was stated that it was more 
of a social embarrassment because of the need to wear a 
diaper.  He did not wear an external catheter or an internal 
catheter.

Examination revealed, in part, an abdominal scar, nine inches 
in length which was well-healed.  There were no 
hypertrophies, keloid, herniation, or other abnormalities of 
the scar.  Examination of the groin area revealed 
considerable irritation of the glans penis as well as redness 
and erythema in the perineal area.  Frequency of urination 
was 6 to 12 times during the daytime, particularly when 
stressed.  There was not much symptomatology associated with 
the lace of bladder control insofar as pain or tenesmus was 
concerned.  There were no bladder contractions.  Moreover, 
the examiner noted that evidence of stress incontinence was 
obvious in that the veteran wet the table on examination.  

Based on the foregoing, the examiner diagnosed transurethral 
resection (TUR), cancer of the prostate, Grade-VII Gleson; 
total retropubic prostatectomy; stress incontinence; 
transection of the left ureter with a left-to-right ureteral 
ureterostomy; and migration of stint, subsequent removal of 
same.  Moreover, the examiner noted that he had reviewed the 
October 1992 VA Expert Medical Opinion from the VA staff 
urologist, as well as the claims file.  The examiner 
commented that the transection of the left ureter was a rare 
complication of any type of surgery in the pelvic area, 
particularly a radical prostatectomy.  Nevertheless, the 
examiner found that the left to right shunting was 
successful, in that there was no further leakage, intra-
abdominally or in the retropubic area.  The examiner noted 
that the veteran's present problem was stress incontinence, 
which was also a complication of radical prostatectomy.  
Further, the examiner stated that the exact incidence of 
stress incontinence with radical prostatectomy of the 
severity that the veteran had was probably rare.  The fact 
that the left ureter was transected during the surgery, with 
subsequent repair, with good result, was, in the examiner's 
opinion, not contributing significantly to the present 
problem that the veteran had.  The problem was one associated 
with radical surgery around the bladder neck.

Also on file is a private medical statement from J. C. R., 
D.O. (hereinafter, "Dr. R"), dated in May 1996, which 
states that, when in the sitting or supine position, the 
veteran's bladder maintained adequate continence.  However, 
if he stood, bent, squatted, or lifted anything, he had 
severe and uncontrolled incontinence of his urinary bladder.  
For that he wore diapers.  

A June 1996 private medical statement from Michigan 
Urological notes that the veteran reported that since his 
December 1991 surgery he had been completely incontinent and 
lost his job as a result.  He wore at least 6 diapers per day 
and was wet all night.  There was no dysuria, hematuria, 
pyuria, or infections.  He was currently impotent.  Physical 
examination revealed a soft abdomen and non-palpable bladder, 
normal glans, and normal testicles.  He did have a 
transilluminating spermatocele above the testicle and a large 
hydrocele.  Rectal exam revealed no evidence of recurrent 
disease.  Based on the foregoing, the impression was post 
prostatectomy urinary incontinence.

VA outpatient treatment records dated from 1997 reflect that 
the veteran was treated on various occasions for 
incontinence.

At his August 1997 hearing, the veteran testified that he was 
diagnosed with prostate cancer in 1991, which resulted in 
surgery in December 1991.  He summarized the circumstances of 
this surgery, as well as subsequent procedures.  Among other 
things, he noted that he was put on diapers and had used them 
ever since.  Further, he testified that he had constant pain 
in the area where he was cut open.  He testified that had to 
change his diapers every 3 hours.  Additionally, his skin was 
raw and chapped most of the time and hurt.  He testified that 
he previously worked as a security guard and was terminated 
because he could not walk the 8 miles required for the job 
due to the leakage.  The veteran stated that he was ashamed 
of being around people, and that, in addition to giving up 
his job, he had to give up hobbies.

Also on file is a new statement from Dr. R, dated in August 
1997.  Dr. R noted that review of the veteran's records 
revealed that he underwent radical prostatectomy for 
adenocarcinoma of the prostate in 1992.  Since that time, the 
veteran had been incontinent of urine, in every position and 
in ever activity other than lying flat on his back.  If he 
lied flat on his back, the veteran was continent, although he 
could never not wear the diapers because of fear of 
incontinence.  Regarding work, Dr. R noted that he could not 
think of any job description that would allow the veteran to 
be actively engaged in lying flat on his back.  It was also 
noted that the veteran was referred to some urology people 
for urinary incontinence prosthetic devices, which had pretty 
much been ruled out by the veteran as something that would 
not completely alleviate the problem of incontinence.  

As noted above, the Board denied a compensable rating for the 
veteran's residuals of transection of left ureter by a 
January 1998 decision.  This decision was ultimately vacated 
by the Court and remanded for readjudication in light of the 
VCAA.

By correspondence dated in May 2001, the Board invited the 
veteran's attorney to submit additional argument and evidence 
in support of the veteran's claim.  As previously indicated, 
the attorney submitted additional medical records and 
argument in August 2001.  However, as previously noted, the 
evidence pertains primarily to the veteran's stress 
incontinence claim; it does not appear to contain any 
pertinent findings regarding the veteran's left ureter claim.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a compensable rating for his residuals of 
transection of the left ureter.

The objective medical evidence does not show that the 
veteran's residuals of transection of the left ureter is 
manifested by any attacks of colic, the use of a catheter, 
recurrent stone formation, or renal dysfunction.  As 
indicated above, these are the symptoms required for a 
compensable rating under Diagnostic Codes 7509 and 7511.  
38 C.F.R. §§ 4.115a, 4.115b.  In fact, the medical evidence 
reflects that the veteran has no current impairment as a 
result of his transection of the left ureter.  As indicated 
above, the veteran's main complaint is difficulty in control 
of urination, and problems related thereto.  This includes 
the veteran's embarrassment of not being able to control his 
bodily functions, soiling, and smell, as well as irritation 
of the glans penis, redness and erythema in the perineal 
area.  However, the objective medical evidence reflects that 
these problems are not related to the service-connected left 
ureter residuals.

The Board acknowledges that the medical evidence on file does 
not show that the veteran had difficulty in control of 
urination prior to his December 1991 surgery.  However, as 
noted above, the May 1993 VA examiner found that the left to 
right shunting was successful, in that there was no further 
leakage, intra-abdominally or in the retropubic area, and 
that the veteran's present problem was stress incontinence, 
which was also a complication of radical prostatectomy.  
Further, the fact that the left ureter was transected during 
the surgery, with subsequent repair, with good result, in the 
examiner's opinion, was not contributing significantly to the 
present problem that the veteran had, as the present problem 
was one associated with radical surgery around the bladder 
neck.  

The May 1993 VA examiner's opinion was based upon both an 
examination of the veteran, and review of the claims file.  
Moreover, as stated above, the examiner provided an 
explanation for his conclusion that the incontinence was not 
related to the service-connected left ureter residuals.  No 
competent medical evidence is on file which expressly refutes 
that opinion.  The Board cannot reject medical evidence, or 
reach an opposite conclusion, based solely on its own 
unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Consequently, the Board must accept the 
findings of the May 1993 examiner as correct.  Therefore, the 
veteran's incontinence is not for consideration in 
determining whether the veteran is entitled to a compensable 
rating under the appropriate schedular criteria.

The Board also finds that the veteran is not entitlement to a 
compensable rating for his residuals of transection of the 
left ureter on an extraschedular basis.  Nothing on file 
reflects that he has been hospitalized for this disability 
since the time of the original procedure; there is no 
evidence of frequent hospitalization due to this disability.  
The Board acknowledges the veteran's contentions that he had 
to give up his job because of his incontinence.  Moreover, he 
has submitted medical evidence, including the August 1997 
private medical statement from Dr. R, that indicates he is 
unable to secure substantially gainful employment because of 
his incontinence.  However, for the reasons stated above, the 
Board has determined that the veteran's incontinence is not 
related to his left ureter residuals.  Accordingly, the Board 
finds that the veteran has not experienced marked 
interference with employment as a result of the service-
connected left ureter residuals.  Thus, the Board finds that 
the veteran is not entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), and that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

There being no other evidence to support the claim, the Board 
finds that the veteran does not meet or nearly approximate 
the criteria for a compensable rating for his residuals of 
transection of the left ureter.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for residuals of 
transection of the left ureter is denied.


REMAND

In the September 2000 Memorandum Decision, the Court 
essentially determined that the Board erred in referring the 
stress incontinence and TDIU claims to the RO.  Rather, the 
Court found that the Board should have remanded both claims 
for the issuance of a Statement of the Case.  

The Court noted that the RO denied the TDIU claim by the 
April 1996 rating decision, and that the veteran's August 
1996 Notice of Disagreement stated that he had "lost his job 
because of the constant wetness," but that the ensuing 
Statement of the Case discussed only the ureter injury claim, 
failing to mention TDIU.  

With respect to the stress incontinence claim, the Court 
noted that, in his May 1995 submission to VA, the veteran had 
sought benefits "based on residual effects from surgery at 
[the] ... [VA] hospital," and cited Diagnostic Code 7527, 
which refers to prostate gland injuries.  Further, it was 
noted that the April 1996 rating decision, in denying an 
increased rating for ureter injury residuals, found the 
incontinence "associated with the nonservice connected 
radical prostatectomy."  The Court also noted that the 
August 1996 Notice of Disagreement identified the date of the 
initial prostate surgery in December 1991, and requested 
benefits for "injury to the ureter, with voiding 
dysfunction, caused during surgery."  On this record, the 
Court held that the veteran reasonably raised his claim of 
incontinence secondary to the prostate surgery to both the RO 
and the Board, that his Notice of Disagreement fairly 
encompassed his disagreement with the RO's decision (which 
either failed to adjudicate the matter or made determination 
unfavorable to the veteran), and that it was therefore error 
for the Board to "refer" the matter to the RO.  

Since the Court's holding mandates a remand regarding the 
stress incontinence and TDIU claims, the Board is of the 
opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the VCAA with respect to these issues.

For the reasons stated above, this case is remanded for the 
following:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case which addresses the issues of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for stress 
incontinence, and entitlement to a TDIU.  
This document should include a summary of 
the applicable law and regulations, with 
appropriate citations.  It is imperative 
that this document reflect that the RO 
took into consideration the applicable 
provision of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The veteran 
should also be informed that he has sixty 
(60) days from the date the Statement of 
the Case is issued in which to perfect 
his appeal by the filing of a VA Form 9 
or its equivalent if he wishes appellate 
review.

Thereafter, if the veteran files a timely substantive appeal 
as to these issues, the case should be returned to the Board.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



